Citation Nr: 1630116	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for lumbosacral degenerative joint disease, claimed as secondary to the service-connected disabilities of the right and left foot.

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to the service-connected disabilities of the right and left foot.

3.  Entitlement to an increased rating for degenerative arthritis of the left foot, first metatarsal osteoarthritis, dorsal calcaneal spurring and hypertrophy of the distal anterior talus, with plantar fasciitis (left foot disability), currently evaluated as 30 percent disabling.  

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and October 1981 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a February 2014 decision, in pertinent part, the Board reopened the claims of service connection for lumbosacral degenerative joint disease and a bilateral knee disability and remanded them (as well as the left foot increased rating and TDIU claims) for additional development.  Regarding the left foot disability, the February 2014 Board decision included the issue of "[w]hat evaluation is warranted for left foot arthritic changes with recurrent small toe, evaluated as 30 percent disabling since May 13, 2005?"  However, in a September 2008 rating decision, the RO recharacterized the matter as "degenerative arthritis of the left foot, first metatarsal osteoarthritis, dorsal calcaneal spurring and hypertrophy of the distal anterior talus, with plantar fasciitis."  Accordingly, consistent with the September 2008 rating decision, the Board has recharacterized the claim for an increased rating for a left foot disability as shown above.  

[Notably, the February 2014 Board decision also granted an increased initial 50 percent rating for an acquired psychiatric disorder, to include depressive disorder, from August 1, 2007.  The Veteran appealed that portion of the Board decision which denied a rating in excess of 50 percent for his psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Memorandum Decision, the Court affirmed the Board decision.]  

The Veteran testified at a Board hearing in January 2016; the transcript is of record.

The matter of an increased rating for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbosacral degenerative joint disease is proximately due to his service-connected disabilities of the right and left foot.

2.  The Veteran's left knee disorder began during his first period of active military service (and has persisted) and is due to and aggravated by his service-connected disabilities of the right and left foot.

3.  The Veteran's right knee disorder began during his second period of active military service (and has persisted) and is due to and aggravated by his service-connected disabilities of the right and left foot.

4.  Considering the totality of the circumstances, from July 18, 2006, the Veteran's service-connected disabilities were so severe as to preclude him from obtaining or maintaining employment, physical or sedentary, which could be considered substantially gainful versus just marginal in comparison when realizing his level of education, prior work experience and training.



CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for lumbosacral degenerative joint disease.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria are met for entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria are met for entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for a TDIU from July 18, 2006, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition as to the service connection and TDIU claims addressed herein, no further discussion of the duties as to these matters is necessary.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence: (1) confirming the presence of the claimed disability or, at the very least, showing its presence at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation ("nexus") between the disease or injury in service and the disability being presently claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In deciding claims, the Board must assess the credibility and weight of all the evidence, so including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons or bases for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his back and bilateral knee disabilities are the result of his active duty service or secondary to his service-connected disabilities of the right and left foot.  See VA Form 21-4138, Statement in Support of Claim, dated May 2005 and July 2007 and August 2008 letter from Disabled American Veterans.  

Review of the Veteran's service treatment records (STRs) shows treatment for left knee MCL (medial collateral ligament) strain in September 1978, right knee sprain in February and March 1985, and upper back pain in July 1985.  These records also include an April 1986 treatment report which notes spasm of the right lumbosacral paraspinous muscle after a fall on his right side while doing pull ups.  The assessment was right lumbosacaral strain.  

It is also not in dispute that he has lumbosacral spine degenerative joint disease and bilateral knee degenerative arthritis as such disabilities were diagnosed on January 2016 VA Disability Benefits Questionnaire (DBQ) for the back (thoracolumbar spine) and knee and lower leg conditions.  See also November 2005 report of VA examination, which notes lumbosacral spine DJD (degenerative joint disease) and bilateral knee degenerative arthritis.  Further, the clinical evidence, including VA and private treatment records, note complaints of and treatment for back and bilateral knee pain.  

Therefore, what remains necessary to substantiate his claims is competent evidence that his back and knee disorders are due to service or a service connected disability, including his bilateral foot disorders.  That is a medical question that requires competent medical evidence.

The medical evidence that specifically addresses whether his back and bilateral knee disabilities are due to service or a service connected disability are VA opinions dated in February 2006 (addendum) and January 2016.  The February 2006 addendum opinion states that, after review of the Veteran's claims file, his back and bilateral knee disorders are not caused by injuries in service or aggravated by his service connected right ankle and foot arthritis.  The examiner further noted private treatment for right knee injury in October 1998, November 1998 X-ray findings of right knee degenerative joint disease and opined that the Veteran's right knee condition was caused by an industrial injury after service.  

In contrast, after a detailed review of the Veteran's claims file, the January 2016 VA examiner opined that the Veteran's back disorder is not due to or aggravated by his service-connected foot disabilities; rather, it is directly related to his July 1985 upper back injury.  In addition, the examiner opined that the Veteran's bilateral knee disability is directely related to his inservice left and right knee injuries (left knee injury in September 1978 during 1st period of service and right knee injury in February 1985 during 2nd period of service) and is due to and aggravated by his service-connected bilateral foot disabilities.  The examiner explained that the Veteran used his left knee to compensate for his right ankle and left foot condition and he "over used" his right knee to compensate for his right ankle, left foot and left knee pain.  

The medical opinions in this matter are conflicting.  While the February 2006 VA examiner opined that the Veteran's back and bilateral knee disabilities are not due to service or his service-connected bilateral foot disabilities, the January 2016 examiner opined that the Veteran's back and bilateral knee disabilities are the result of his inservice injuries and, further, his bilateral knee disabilities are caused and aggravated by his service-connected bilateral foot disabilities.  However, the February 2006 opinion is not supported by an explanation of rationale, does not reflect consideration of the Veteran's assertions that his knee and back disorders are the result of him "favoring" his service-connected right foot disability and provided no opinion as to whether the Veteran's back and bilateral knee disorders are due to or aggravated by his service-connected left foot disability.  As such, the Board finds the January 2016 VA opinion in support of the Veteran's claims to be more probative, and persuasive, because the opinion reflects consideration of the Veteran's contentions, addresses the combined impact of both service-connected foot disabilities and is supported by an explanation of rationale which cites to the clinical evidence of record.  

Accordingly, resolving all doubt in favor of the Veteran, the criteria for establishing service connection for lumbosacral degenerative joint disease and bilateral knee degenerative arthritis are met.

TDIU

The Veteran asserts that he is entitled to a TDIU.  For the reasons that follow, the Board finds that a TDIU is warranted from July 18, 2006.

TDIU may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular, renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In his original July 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU claim), the Veteran indicated that he has completed 3 years of high school and has no other education or training.  He reported the date he last worked full-time was June 24, 2006, he had been employed as a truck driver for 18 years and was now unable to pass the physical because of pain.  In a subsequent March 2009 Application, he reported that the date he last worked full-time was July 24, 2006 and he had earned a GED (General Educational Development).  

At the time of his July 2007 TDIU claim, the Veteran's service-connected disabilities were depressive disorder, rated 50 percent (as noted above, the February 2014 Board decision granted an increased initial 50 percent rating for an acquired psychiatric disorder, to include depressive disorder, from August 1, 2007); right ankle and foot degenerative arthritis, equinus contracture and Achilles tendonitis, rated 30 percent; and degenerative arthritis of the left foot, first metatarsal osteoarthritis, dorsal calcaneal spurring and hypertrophy of the distal anterior talus, with plantar fasciitis, rated 30 percent.  The combined rating for the service-connected disabilities was 60 percent prior to August 1, 2007 and 80 percent from that date; as he has multiple disabilities affecting a single body system (orthopedic) throughout the appeal period, they are considered a single disability rated 60 percent.  Thus, the schedular requirements for a TDIU rating are met.  [Moreover, as note above, service connection for back and bilateral knee disabilities is granted herein.  Although schedular ratings have not yet been assigned, the Board will consider the functional impact of the Veteran's now service-connected back and bilateral knee disabilities on his ability to obtain and retain substantially gainful employment.]  The question remaining is whether the Veteran's service-connected disabilities (alone) have rendered him incapable of participating in a substantially gainful occupation.  

Records from the Social Security Administration (SSA) show that the Veteran was awarded SSA disability benefits from July 24, 2006 for affective disorders, major depressive disorder, other disorders of bone and cartilage (osteoporosis) and multi-joint arthritis.  These records include a January 2007 psychiatric examination report which notes that the Veteran "started becoming depressed in 2002 when he lost his 18 year job at the Department of Corrections because he was no longer physically able to pass his driver's test, since he was driving trucks there, because of low back problems and his knees giving out on him."  After examining the Veteran, the examiner was unsure if the Veteran "could handle the severe stress in the competitive workplace."  

A January 2007 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's employer responded that he was on "leave without pay - medical absence" and last worked on July 18, 2006.  

An April 2009 Vocational Services Cover Sheet, State Fund, indicates that a vocational case manager recommened no further vocational services because, based on the opinions of two IME (independent medical expert) panels, the Veteran "is unable to work in any capacity or likely to benefit from further vocational services based on the residuals of his industrial injury."

A September 2009 letter from the Veteran's private physician states that the Veteran's "combination of knee, ankle and foot problems, all on the right side side, essentially prevents him from being employable as a truck driver."  

An October 2009 State of Washington, Department of Labor and Industries, Notice of Decision, shows that the Veteran was found "totally and permanently disabled." 

A March 2013 VA Mental Disorders examination report notes that the Veteran "is able to learn new sedentary job skills."  

During his January 2016 Board hearing, the Veteran testified that he had been employed as a professional truck driver for 18 years and he could no longer do this job because he did not pass his driving test due to his back and bilateral foot and knee disabilities.  He reported that he had trouble getting into the truck and could not operate it because his reaction time was too slow. 

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording him the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  The Veteran has been found to be "unable to work in any capacity or likely to benefit from further vocational services based on the residuals of his industrial injury" and his private physician has concluded that his right knee, ankle and foot problems preclude his employment as a truck driver.  Also noteworthy is the fact that the Veteran has been awarded Social Security disability benefits for his service-connected psychiatric and orthopedic disabilities.  While Social Security Administration awards are based on criteria distinct from the criteria relied upon by VA for TDIU claims, (they contemplate the Veteran's age and all disabilities shown rather than basing a determination as to his employability on his service-connected disabilities alone) and cannot be determinative of themselves, they are evidence bearing on TDIU.  

Notably, in concluding that the Veteran "is able to learn new sedentary job skills," the March 2013 VA examiner did not specify what skills the Veteran was able to learn given his educational and employment history and whether such skills would enable him to secure and maintain substantially gainful employment (rather than merely marginal).  The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013). 

Based on the foregoing, the Board finds that the overall evidence of record shows the Veteran would have difficulty with most occupations due to his service-connected disability symptoms.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The ending date of the Veteran's employment was July 18, 2006.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted from July 18, 2006.


ORDER

The claim of entitlement to service connection for lumbosacral degenerative joint disease is granted. 

The claim of entitlement to service connection for a bilateral knee disability also is granted.

The claim of entitlement to a TDIU is granted, effective July 18, 2006, subject to the statues and regulations governing the payment of VA compensation.


REMAND

Additional development of the evidence is required before the Board can adjudicate the Veteran's claim for an increased rating for his left foot disability.  

Review of the record suggests that the Veteran's left foot disability may have increased in severity since his last, January 2013, VA examination.  Specifically, during his January 2016 hearing, the Veteran testified that his left foot is painful, becomes swollen and sometimes prevents him from walking.  As such, the Board finds that a new examination is warranted to determine the current extent and severity of his service-connected left foot disability.  

On remand, updated treatment records should be obtained and associated with the claims file (and VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the record.

2.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA compensation examination reassessing the extent and severity of his service-connected left foot disability.  The claims folder and copies of all pertinent records must be made available to the examiner for the relevant history of this disability.  All indicated tests and studies should be performed.  The examiner is requested to delineate all symptoms associated with, and the current severity of, the Veteran's left foot disability, diagnosed as degenerative arthritis of the left foot, first metatarsal osteoarthritis, dorsal calcaneal spurring and hypertrophy of the distal anterior talus, with plantar fasciitis.  The appropriate DBQ should be completed to address the applicable rating criteria.

The examiner must offer an opinion as to whether the Veteran has any effective function remaining in his left foot, other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.

A complete rationale must be provided for all opinions rendered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send his and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


